DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-15, in the reply filed on 02/09/2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10557324. Although the claims at issue are not identical, they are not patentably distinct from each other. The rejected claims of the instant application contain the same limitations that were already patented in the ‘324 patent (i.e. diverter body, packer sleeve, inner and outer inflatable seals), except that the instant claims are broader, lacking many of the details present in the ‘324 claims.  Thus, the claims of the instant application are fully encompassed by the patented claims and obviously directed to the same invention. For example: 

Claims 1-4 of U.S. Patent No. 10557324 teaches the limitations “a diverter body, wherein the diverter body is fluidly coupled…”, “a packer sleeve assembly mechanically coupled to the diverter body…”, “wherein the packer sleeve assembly comprises as plurality of inflatable inner seals…” and “wherein the packer sleeve comprises plurality of inflatable outer seals…” recited in claim 1 of the instant application.
Claim 1 of U.S. Patent No. 10557324 teaches the limitations “wherein the plurality of inflatable inner seals is configured to seal against multiple pipe diameters of drill string or casing” recited in claim 4 of the instant application. 

Claims 1-4 of U.S. Patent No. 10557324 teaches the limitations “wherein each of the plurality of inflatable inner seals and the plurality of inflatable outer seals is adapted to be inflated simultaneously” as recited in claim 5 of the instant application.
Claims 1 and 2 of U.S. Patent No. 10557324 teaches the limitations “wherein the packer sleeve assembly is removeable from the diverter body along an axis of the packer sleeve assembly” as recited in claim 12 of the instant application. 


Allowable Subject Matter
Claims 7-11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No prior art rejection was given to claim 1. The closest prior art is Hannegan (U.S Patent No. 7997345).
In regards to claim 1, Hannegan teaches a diverter assembly (A universal marine diverter converter (UMDC) 24C; Fig. 6, Abstract), comprising:
 a diverter body (upper housing section 26), wherein the diverter body is fluidly coupled to an annulus of a wellbore (UMDC 24C is fluidly coupled to an annulus of a wellbore because the drilling fluid returns (shown with arrows in FIG. 4) are directed through the outlets 39 of the UMDC 24C; Col. 14 lines 8- 17); and 
a packer sleeve assembly (50’ fig. 6) mechanically coupled to the diverter body (26), wherein the packer sleeve (50) assembly is removable (via threads 30) from the diverter body (26), 
wherein the packer sleeve assembly comprises an inflatable inner seal (42), wherein the inflatable inner seal is positioned on an inner surface (Fig. 6) of the packer sleeve assembly (50); 
wherein the packer sleeve assembly comprises an outer seal (43), wherein the outer seal (42) is positioned on an outer surface (outer portion of seal 42; Fig. 6) of the packer sleeve assembly (50).
plurality of inflatable inner seals, because Hannegan teaches only one inner inflatable seal. Furthermore, Hannegan fails to teach or suggest a plurality of inflatable outer seals as specifically called for in the claimed combination.

Another relevant prior art is Gamble et al. (U.S. Publication No. 20140367082).
In regards to claim 1, Gamble teaches a diverter assembly (10; Fig. 1), comprising:
 a diverter body (18), wherein the diverter body (18) is fluidly coupled to an annulus of a wellbore (diverter 10 secured to a drill rig for accommodating return flow of drilling fluid; pp[0017]); and
 a packer sleeve (26) assembly mechanically (via bolts 30) coupled to the diverter body (18), wherein the packer sleeve assembly is removable (via bolts 30) from the diverter body (18),
wherein the packer sleeve assembly comprises a plurality of inflatable outer seals (the combination of 40, 52B, 58. The seal 58 is compressed and expands radially to contact surface 77; Fig. 1, 2, 3, 4, pp[0025]) wherein the plurality of inflatable outer seals (the combination of 40, 52B, 58) is positioned on an outer surface of the packer sleeve assembly (26; Fig. 1).
Gamble fails to teach or suggest a plurality of inflatable inner seals as specifically called for in the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676